Citation Nr: 0508194	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as paranoid 
schizophrenia, and if so, whether service connection is 
warranted for that disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 until 
February 1966.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Seattle, Washington Regional Office 
(RO) that declined to reopen the claim of service connection 
for paranoid schizophrenia.

The veteran was afforded a personal hearing in April 2004 
before the undersigned Member of the Board sitting at 
Seattle, Washington.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  In an unappealed rating decision issued in November 1985, 
service connection was denied for a nervous condition, listed 
as schizophrenia.

2.  Evidence received since the November 1985 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim for service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001 & 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, and 
its implementing regulations impose heightened duties on the 
part of VA to assist claimants with the development of their 
claims, and to provide them with certain notices.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 3.156, 3.159 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
aspect of the veteran's claim decided in this decision, 
further assistance is unnecessary to aid him in 
substantiating his claim.  

In November 1985, the RO advised the veteran that his claim 
for service connection for a nervous condition was denied.  
The veteran did not submit a notice of disagreement within 
one year of that decision, and it thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

Claims that are the subject of final decisions can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002). 

For claims, such as this one, where the request to reopen is 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence that was received after the November 1985, 
denial of the claim for service connection for a psychiatric 
disability, includes a June 2004 opinion from a VA 
psychiatrist.  The psychiatrist concluded, after reviewing 
the record, that "it is at least as likely as not that the 
currently diagnosed schizoaffective disorder is directly 
related to the reported anxiety depression in 1961 [prior to 
service] and the insomnia reported in 1964 [during 
service]."  

The evidence of record at the time of the November 1985 
decision included service medical records recording a history 
of psychiatric symptoms in 1961, and insomnia in 1964 with 
initial treatment for a psychiatric disability in 1972.  
There was no evidence linking a current psychiatric 
disability to service.

The June 2004 opinion is the first competent evidence of a 
link between a current psychiatric disability and service.  
As such it is not cumulative and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted and that the claim is 
reopened.



ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disability, 
claimed as paranoid schizophrenia, is reopened.



REMAND

The veteran contends that he now has a psychosis, claimed as 
paranoid schizophrenia, that first became manifest during 
active duty for which service connection should be granted.  
After review of the claims folder, the Board finds that 
further development is warranted in this instance.

The veteran testified at the April 2004 hearing, that while 
working for Ford Motor Company shortly after service, he had 
problems and fell into a deep depression.  He stated that he 
received treatment from a physician over a three-year period 
at that time, but that it was for his kidneys.

Review of the record discloses that in correspondence to the 
RO dated in September 1985, the veteran indicated that he was 
exposed to carbon tetrachloride in service that resulted in 
kidney problems.  He related that he was treated at the Daly 
Clinic in Dearborn, Michigan between 1966 and 1969, and 
submitted authorization to request records from that 
provider.  The Board points out that while the veteran has 
stated that he received treatment for a condition other than 
the one at issue, such records may contain evidence of some 
relevance to his claim for psychiatric disability.  
Therefore, records from the Daly Clinic should be requested 
using authorization already of record.

The veteran also stated in his September 1985 letter that he 
received treatment for psychiatric disability at the Truax 
Hospital in Madison, Wisconsin, and that this should be a 
part of his service record.  The Board observes that while 
there is clinical data in his service medical records from 
the U.S. Air Force Dispensary at Truax Field, there is no 
evidence that verifies his assertion that he was treated for 
psychiatric symptomatology.  The Board notes, however, that 
the veteran's service medical records were associated with 
the claims folder in 1975.  Therefore, it is possible that 
some additional information may have been received by the 
National Personnel Records Center during the interim.  
Consequently, a search should be made to retrieve more of the 
veteran's records, to include his personnel file and 
administrative records, which may also have some bearing on 
his claim.  

As noted above the June 2004 opinion links the veteran's 
current psychiatric disability to symptoms reported both 
before and during service.  Clarification is needed as to 
whether the psychiatric disability clearly and unmistakably 
pre-existed service, and if so, whether it clearly and 
unmistakably was not aggravated during service.  38 U.S.C.A. 
§ 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to tell claimants what evidence is needed to substantiate a 
claim, what evidence the claimant is responsible for 
obtaining, and what evidence VA will undertake to obtain.  VA 
has also undertaken to advise claimants of the need to submit 
relevant evidence in their possession.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA's duties to provide this 
notice are generally not met unless VA can point to a 
specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the record discloses that although a duty-to-assist 
notification letter was provided to the veteran in July 2001, 
it does not refer to the criteria required to show 
entitlement to service connection for the claimed disorder.  
Therefore, the veteran has not yet received notice of the 
evidence needed to substantiate the claim, which part of that 
evidence he is responsible for obtaining, and which part VA 
will undertake to obtain.

Accordingly, this matter is REMANDED for the following 
actions:

1.  A letter should be sent to the 
veteran explaining the evidence needed 
to substantiate his claim for service 
connection for a psychiatric 
disability, and informing him of which 
portion of the information and evidence 
is to be provided by the veteran, and 
what part, if any, VA will attempt to 
obtain on his behalf.  He should be 
advised to submit relevant evidence in 
his possession.

The evidence needed to substantiate his 
claim is competent (medical) evidence 
that a current psychiatric disability 
was incurred in, or made permanently 
worse (aggravated) by active service; 
or is otherwise the result of a disease 
or injury in service.

2.  Take the necessary steps to obtain 
records of the veteran's treatment at 
the Daly Clinic in Dearborn, Michigan 
between 1966 and 1969.

3.  Contact the National Personnel 
Records Center to request a search for 
any additional service medical records 
that might have become associated with 
the veteran's folder.  The appellant's 
complete personnel file and 
administrative record should be 
requested for inclusion in the record  

4.  Ask the psychiatrist who provided 
the June 2004 opinion, to review the 
claims folder, and clarify whether the 
prodromal symptoms reported in that 
opinion, clearly and unmistakably 
existed prior to service; and clearly 
and unmistakably underwent no increase 
in severity during service.  If the 
psychiatrist is not available, another 
psychiatrist should review the claims 
folder, and furnish the needed opinion 
with rationale.

5.  Thereafter, readjudicate the issue.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


